RECORD IMPOUNDED

                  NOT FOR PUBLICATION WITHOUT THE
                 APPROVAL OF THE APPELLATE DIVISION

                                    SUPERIOR COURT OF NEW JERSEY
                                    APPELLATE DIVISION
                                    DOCKET NO. A-3372-18

E.S., as Guardian ad Litem
for G.S. and B.S., minors,

        Plaintiff-Appellant,

v.

BRUNSWICK INVESTMENT
LIMITED PARTNERSHIP, J.E.,
D.L., S.S., and A.T.,

        Defendants-Respondents,

and

F.M.,

     Defendant.
____________________________

              Submitted November 9, 2020 – Decided August 27, 2021

              Before Judges Messano, Hoffman, and Suter.

              On appeal from the Superior Court of New Jersey,
              Law Division, Middlesex County, Docket No.
              L-0727-17.

              Keefe Law Firm, attorneys for appellant (Stephen T.
              Sullivan, Jr., of counsel and on the briefs).

              Santomassimo Davis, LLP, attorneys for respondents
              (Alexander J. Anglim, of counsel and on the brief).
       The opinion of the court was delivered by

MESSANO, P.J.A.D.

       Plaintiff E.S., guardian ad litem for her two minor daughters, G.S .

(Gloria) and B.S. (Barbara), appeals the Law Division's March 1, 2019 order

granting defendants summary judgment. 1 We review the grant of summary

judgment de novo, applying the same standard used by the trial court, which

             mandates that summary judgment be granted "if the
             pleadings, depositions, answers to interrogatories and
             admissions on file, together with the affidavits, if any,
             show that there is no genuine issue as to any material
             fact challenged and that the moving party is entitled to
             a judgment or order as a matter of law."

             [Templo Fuente De Vida Corp. v. Nat'l Union Fire
             Ins. Co. of Pittsburgh, 224 N.J. 189, 199 (2016)
             (quoting R. 4:46-2(c)).]

A dispute of material fact is "genuine only if, considering the burden of

persuasion at trial, the evidence submitted by the parties on the motion,

together with all legitimate inferences therefrom favoring the non-moving

party, would require submission of the issue to the trier of fact." Grande v.

Saint Clare's Health Sys., 230 N.J. 1, 24 (2017) (quoting Bhagat v. Bhagat, 217

N.J. 22, 38 (2014)). "'If there is no genuine issue of material fact,' then we

must 'decide whether the trial court correctly interpreted the law.'" Richter v.


1
    We use initials and pseudonyms pursuant to Rule 1:38-3(c)(9).

                                                                         A-3372-18
                                        2
Oakland Bd. of Educ., 459 N.J. Super. 400, 412 (App. Div. 2019) (quoting

DepoLink Ct. Reporting & Litig. Support Servs. v. Rochman, 430 N.J. Super.

325, 333 (App. Div. 2013)).

      Additionally, "[w]e accord no deference to the trial judge's legal

conclusions." Ibid. (citing Nicholas v. Mynster, 213 N.J. 463, 478 (2013)).

We limit our review to the record before the motion judge. See Ji v. Palmer,

333 N.J. Super. 451, 463–64 (App. Div. 2000) (holding appellate review of the

grant of summary judgment is limited to the record that existed before the

motion judge (citing Bilotti v. Accurate Forming Corp., 39 N.J. 184, 188

(1963))).

                                       I.

      From approximately March 1, 2013 until Spring 2015, plaintiff resided

in a two-unit residential structure on Commercial Avenue in New Brunswick

with her husband, A.S. (Andy), Gloria, Barbara, and a third child. Defendant

Brunswick Investment Limited Partnership (Brunswick) owned the premises.2

Defendant is a property management company that owns and manages

residential rental properties and an industrial park in New Brunswick.




2
  Brunswick's members included defendants, J.E., A.T. a/k/a A.E., D.L. and
S.S. We use the singular, defendant, throughout the opinion, referring to the
individual members only as necessary.

                                                                         A-3372-18
                                       3
      The Commercial Avenue property consisted of two units and a detached

garage. Apartment A was on the first floor, and Apartment B, where plaintiff

and her family lived, was on the second. Apartment B also provided access to

the building's attic, which contained living and storage space. Defendant F.M.

(Fred) lived in Apartment A from approximately December 1, 2009 through

October 22, 2013.

      The building had a common front entrance through which one could gain

access to both apartment doors. Although there was a lock on the door of the

entrance, defendant never provided a key to either plaintiff or her husband, and

the door did not automatically lock when closed. Fred kept personal items in

the garage, and he was the only person plaintiff or her husband ever saw use

the garage. The garage door had a lock, and plaintiff saw Fred use a key on

occasion to access the garage. Neither plaintiff nor her husband had a key for

the garage, and neither was ever in the garage.

      Andy had discovered the availability of the apartment through a friend,

who provided a phone number to call. Fred answered Andy's call, set an

appointment, and showed Andy the apartment. Neither plaintiff nor Andy

knew Fred, who told Andy he was "the maintenance for the house for the

company." Fred brought Andy to defendant's office, where he spoke with A.E.

and signed the lease.    A.E. also confirmed that Fred was "in charge of



                                                                         A-3372-18
                                       4
maintenance." Plaintiff often paid rent at defendant's office, and Fred was

sometimes present.

     During her tenancy, plaintiff sublet the attic space to another family.

Whenever Andy spoke to defendant about the apartment or the attic space

needing work, A.E. told him she would send Fred. According to plaintiff, Fred

did numerous repairs and improvements to Apartment B and the attic, all

approved after Andy spoke with A.E.       At times, even when plaintiff or

members of the other family were home, Fred used a key he possessed to

access Apartment B.

     Although Fred executed a lease with Brunswick, J.E. testified at

deposition that Fred never paid the monthly rent of $800. Instead, defendant

forgave the rent in exchange for maintenance work Fred performed at the

Commercial Avenue and other properties owned by defendant. Defendant kept

no records of Fred's work or compensation, and it did not report that

information to any government agencies.        Fred continued to work for

defendant after he moved out of the Commercial Avenue property.3



3
  At deposition, J.E. insisted Fred never returned to the Commercial Avenue
property to do work after he moved out of Apartment A. J.E. claimed that if
Fred went there to work after he vacated Apartment A, it was because the
tenants called him and scheduled the work directly. However, applying
summary judgment standards, we accord plaintiff the benefit of all favorable
evidence and inferences, meaning that we accept she and Andy arranged for

                                                                      A-3372-18
                                     5
      Fred sometimes used defendant's company van. The keys for the van

and the garage at the Commercial Avenue property were kept unsecured on a

board or in an unlocked cabinet in defendant's office, and it kept no records

regarding the use of the keys or van.

      Beginning in August 2014 and continuing through February 2015, Fred

sexually assaulted Gloria and Barbara on four occasions.         According to

plaintiff, the first assault happened when Fred met the girls at the property

after school and let them into Apartment B while plaintiff and Andy were at

work. On another occasion, Fred assaulted one of the girls in the garage. The

third assault happened after Fred arrived to do some work in the attic, and, on

a fourth occasion, while Fred was painting the bathroom in plaintiff's

apartment.   Plaintiff first became aware of these assaults after attending a

parent-teacher conference at school, where Gloria was experiencing problems.

Her daughters then disclosed details of the assaults.      Plaintiff and Andy

reported these incidents to law enforcement officers who investigated,

ultimately interviewing Fred on April 16, 2015.

      Fred acknowledged working at several of defendant's properties. He

also corroborated some details provided by the children, but he denied

committing any sexual assaults. It is unclear what happened thereafter, but a

Fred to perform all work in Apartment B and the attic by contacting defendant
for authorization.

                                                                        A-3372-18
                                        6
document in the record indicates that as of April 22, 2015, warrants were

issued for Fred's arrest. It is undisputed that Fred absconded and remains at

large.

          Plaintiff's complaint alleged defendant: was negligent in the "hiring,

retention, training and supervision of [Fred]," and also its "negligence

permitted . . . [Fred] access to" the children; negligently inflicted emotional

distress on Gloria and Barbara; violated the New Jersey Law Against

Discrimination (LAD), N.J.S.A. 10:5-1 to -50; violated the Child Sexual

Abuse Act (CSAA), N.J.S.A. 2A:61B-1; and was vicariously liable under the

doctrine of respondeat superior or "agency principles" for various common law

torts.4

          Defendant moved for summary judgment following discovery, arguing

that pursuant to the Court's decision in Davis v. Devereux Foundation, 209

N.J. 269 (2012), it could not be vicariously liable as a matter of law for Fred's

criminal acts committed outside the scope of his employment.          Citing our

decision in Davis v. Devereux Foundation, 414 N.J. Super. 1 (App. Div. 2010),

aff'd in part, rev'd in part, 209 N.J. 269 (2012), defendant also urged the judge

to reject plaintiff's contention that the evidence permitted a finding of

vicarious liability pursuant to § 219(2) of the Restatement (Second) of Agency

4
  The court dismissed the complaint as to Fred without prejudice pursuant to
Rule 1:13-7.

                                                                          A-3372-18
                                         7
(Am. Law Inst. 1958) (hereinafter Restatement). Defendant also argued it

could not be liable as a matter of law for the negligent hiring, training, or

supervision of Fred, as it was undisputed it did not know of any prior criminal

conduct by Fred and had received no complaints about him.

      After considering oral argument, the judge granted defendant's motion,

explaining his rationale in a written opinion. Citing Restatement § 228, the

judge first determined Fred's actions were clearly outside the scope of his

employment. The judge then considered § 219(2), which provides:

            A master is not subject to liability for the torts of his
            servants acting outside the scope of their employment,
            unless:

                  (a) . . .

                  (b) the master was negligent or reckless,
                  or

                  (c) . . .

                  (d) the servant purported to act or to speak
                  on behalf of the principal and there was
                  reliance upon apparent authority, or he
                  was aided in accomplishing the tort by the
                  existence of the agency relation.

            [Restatement, § 219 (emphasis added).] 5




5
 This section only applies to those in a master-servant relationship.       See
Restatement § 220 (defining who is a servant, as opposed to an agent).

                                                                        A-3372-18
                                       8
Noting plaintiff's reliance in opposing summary judgment on subsections

(2)(b) and (d), the judge correctly observed that the Court never specifically

addressed those subsections in Davis. Relying on our decision in Davis, the

judge concluded subsection (d) did not apply to low-level employees, like

Fred. 414 N.J. Super. at 15–16.

      The judge then considered subsection (b), noting plaintiff's argument

that defendant did nothing to prevent Fred's unauthorized use of keys to

Apartment B or the garage. He concluded that plaintiff failed to "put forth any

proof of a relevant standard of care regarding supervision of maintenance

workers, or key sign-out or security procedures," and lacked "the benefit of

any expert to establish . . . a standard of care, let alone a deviation." The judge

also determined that Fred's criminal acts "were not foreseeable." He entered

an order dismissing the complaint, and this appeal followed.

                                        II.

      Plaintiff contends no expert testimony was necessary to permit a jury to

find defendant was directly negligent in failing to keep the common door to

the Commercial Avenue property locked and the keys to Apartment B and the

garage secured and their use monitored, thereby making defendants liable

under § 219(2)(b) of the Restatement. Plaintiff also argues there was sufficient

evidence to permit a jury to find defendant vicariously liable under §



                                                                            A-3372-18
                                        9
219(2)(d), because a jury could find Fred acted with apparent authority and

was aided in accomplishing the sexual assaults through his position as

defendant's employee. She disagrees with the judge's conclusion that Fred was

a "low-level employee," or otherwise not within the scope of § 219(2)(d) of the

Restatement.6

      We digress briefly to address defendant's continued assertion that the

Court's holding in Davis "is decisive" and readily disposes of the appeal. It

does not.

      In Davis, the plaintiff, almost nineteen years old and diagnosed with

autism and other serious psychological and behavioral conditions, resided for

several years in the defendant's facility. 209 N.J. at 279. One of the facility's

resident counselors severely burned the plaintiff by throwing a scalding cup of

water on him. Id. at 281. The counselor pled guilty and was sentenced to

prison for her crimes. Ibid.

      On appeal, we agreed with the motion judge and rejected the plaintiff's

argument that the defendant had a non-delegable duty to the plaintiff, thereby

6
   The judge did not address plaintiff's LAD claim or her CSAA claim.
However, plaintiff's brief does not challenge the grant of summary judgment
on these counts in her complaint. Any appeal from summary judgment on
those claims is waived. See N.J. Dep't of Env't Prot. v. Alloway Twp., 438
N.J. Super. 501, 505 n.2 (App. Div. 2015) (holding an issue not briefed is
deemed waived on appeal).



                                                                          A-3372-18
                                       10
making it vicariously liable under § 219(2)(c) of the Restatement. Davis, 414

N.J. Super. at 8–10. However, we reversed the grant of summary judgment,

concluding a jury could find the counselor's conduct was within the scope of

her employment. Id. at 12–16.

      In granting certification, the Court limited its consideration to only two

issues:

            whether New Jersey law imposed upon [the defendant]
            a "non-delegable duty" to prevent [the counselor's]
            assault upon [the plaintiff] within the meaning of
            Restatement § 219(2)(c), and whether a rational
            factfinder could find that [the counselor's] violent
            conduct was within the scope of her employment
            under Restatement § 219(1).

            [Davis, 209 N.J. at 288.]

In other words, the motion judge in this case correctly determined that the

Davis Court never addressed the two subsections of § 219(2) at issue here.

      The motion judge, however, extended our dicta in Davis beyond its

intended bounds. Specifically, we saw "no basis for applying" § 219(2)(d) in

Davis. 414 N.J. Super. at 15. Noting the Court's application of § 219(2)(d) in

Lehmann v. Toys 'R' Us, Inc., 132 N.J. 587, 620 (1993), we decided not to

            explore other possible meanings of [§ 219(2)(d)] since
            we are satisfied that it would be inappropriate to apply
            it to the conduct of a low-level employee in the instant
            setting. We reach that conclusion because such an
            application would result in strict liability, which is
            inconsistent with the Court's implicit rejection of strict

                                                                         A-3372-18
                                        11
             liability in Hardwicke [v. American Boychoir School,
             188 N.J. 69 (2006)].

             [Id. at 16.]

The motion judge construed this dictum to mean criminal conduct by a low -

level employee could never support holding his employer vicariously liable

under § 219(2)(d) of the Restatement. We do not accept that as a rule, but,

rather, limit our statement in Davis to the facts presented.

      However, we agree that the motion judge in this case properly granted

summary judgment, albeit in part for reasons other than those expressed in his

written opinion. See Hayes v. Delamotte, 231 N.J. 373, 387 (2018) ("[I]t is

well-settled that appeals are taken from orders and judgments and not from

opinions, oral decisions, informal written decisions, or reasons given for the

ultimate conclusion." (quoting Do-Wop Corp. v. City of Rahway, 168 N.J.

191, 199 (2001))). As we explain, our courts have applied § 219(2)(b) and (d)

of the Restatement in limited circumstances, generally serving remedial

statutory causes of action, none of which are present here. Moreover, the

Restatement (Third) of Agency (Am. Law Inst. 2006) (hereinafter Restatement

Third), which the Court and our court has adopted in other settings,

significantly altered § 219(2) of the earlier Restatement, lending further

support to our conclusion that defendants are not liable as a matter of law

under the facts of this case.

                                                                       A-3372-18
                                        12
                                       III.

                                       A.

      These two subsections of the Restatement are conceptually different. In

Aguas v. State, in the context of a sexual harassment complaint, the Court

clarified that claims implicating § 219(2) of the Restatement "are often

discussed in tandem, [but] are analytically distinct from and independent of

one another." 220 N.J. 494, 512 (2015). "The first is a direct cause of action

against the employer for negligence or recklessness under Restatement §

219(2)(b)." Ibid. (emphasis added) (citing Gaines v. Bellino, 173 N.J. 301,

312–14 (2002)).      "The second is a claim for vicarious liability under

Restatement § 219(2)(d)." Ibid. (emphasis added) (citing Gaines, 173 N.J. at

312–14).

      The Court has applied § 219(2)(b) and (d) of the Restatement to hold an

employer potentially liable for the acts of its employee outside the scope of his

employment only in limited circumstances. In each instance, the Court did so

to serve the clear purposes of remedial legislation.

      In Lehmann, the Court held that the second portion of § 219 (2)(d) of the

Restatement — the employee "was aided in accomplishing" his tortious

conduct "by the existence of the agency relation" — could apply to hold an

employer vicariously liable for a supervisor's creation of a hostile work



                                                                          A-3372-18
                                       13
environment under the LAD. 7 132 N.J. at 619–20. Critically, in order to

impose liability under the second portion of § 219(2)(d), the factfinder must

conclude, among other things, that "the employer delegate[d] the authority to

the supervisor to control the situation of which the plaintiff complains." Id. at

620. (emphasis added) (quoting Bruce Chandler Smith, When Should an

Employer Be Held Liable For The Sexual Harassment by a Supervisor Who

Creates a Hostile Work Environment? A Proposed Theory of Liability, 19

Ariz. St. L.J. 285, 321 (1987)).

      The Court also held an employer could be liable under § 219 (2)(b) of

the Restatement if a plaintiff could "show that an employer was negligent by

its failure to have in place well-publicized and enforced anti-harassment

policies, effective formal and informal complaint structures, training, and/or

monitoring mechanisms." Id. at 621. The Court specifically declined to hold

employers "strictly liable for hostile work environment sexual harassment by

supervisors."   Id. at 623.    Instead, the Court viewed the "scope of an

employer's liability . . . as a question of public policy" with "the crucial issue



7
  This second portion of subsection (d) has been referred to by some courts as
the "aided by the agency exception to employer nonliability." Zsigo v. Hurley
Med. Ctr., 716 N.W.2d 220, 224 (Mich. 2006). Others have referred to it as
the "aided-in-agency theory" of vicarious liability. See, e.g., Peña v. Greffet,
110 F. Supp. 3d 1103, 1116–31 (D.N.M. 2015) (tracing the history and
development of this portion of Restatement § 219(2)(d)).

                                                                           A-3372-18
                                       14
to be which position provides the most effective intervention and prevention of

employment discrimination." Id. at 625.

      In Abbamont v. Piscataway Township Board of Education, the Court

held "that the standards governing employer liability as determined and

explained in [Lehmann were] fully applicable to actions brought under CEPA

[the Conscientious Employee Protection Act, N.J.S.A. 34:19-1 to -14]." 138

N.J. 405, 417 (1994).      Like the LAD, CEPA "seeks to overcome the

victimization of employees and to protect those who are especially vulnerable

in the workplace from the improper or unlawful exercise of authority by

employers." Id. at 418. Justice Handler noted that similar "considerations of

public policy inform[ed the Court's] analysis of the scope of employer liability

for retaliatory conduct under CEPA." Id. at 417.

      Lastly, in Hardwicke, the Court considered whether the defendant school

could be vicariously liable under the CSAA for sexual assaults committed

against a former student by the school's musical director. 188 N.J. at 74.

After concluding the school could be a "passive abuser" under the statute, id.

at 91–94, the Court considered whether the school could be vicariously liable

for the plaintiff's common law tort claims based on the musical director's

sexual assaults. Id. at 100–01. Once again, relying in part on the strong public

policy undergirding the CSAA, the Court held:



                                                                         A-3372-18
                                      15
                   The considerations that informed our analyses in
            Lehmann and Abbamont apply equally to claims
            predicated on facts indicating child abuse. . . . [T]he
            CSAA recognizes the vulnerability of children and
            demonstrates a legislative intent to protect them from
            victimization. In our view, common-law claims based
            on child abuse are supported by the same compelling
            rationale. The CSAA imposes responsibility on those
            in the best position to know of the abuse and stop it;
            application of section 219 of the Restatement to
            plaintiff's common-law claims advances those goals.

            [Id. at 102.]8

                                      B.

      Plaintiff cites no published New Jersey decision that adopted § 219(2)(b)

of the Restatement to impose direct liability on an employer for the tortious

conduct of an employee outside the scope of his employment other than in the

context of claims brought pursuant to remedial legislation such as the LAD,

CEPA or the CSAA, and our research reveals none.         See Davis, 414 N.J.


8
   As noted, the motion judge did not specifically address the CSAA count in
the complaint, nor has plaintiff done so on appeal. Defendant and its
individual members were not in loco parentis to Barbara and Gloria or within
their "household," and, therefore, could not be vicariously liable as "passive
abusers" under the CSAA. See e.g., J.P. v. Smith, 444 N.J. Super. 507, 512–13
(App. Div. 2016) (concluding school and board of education could not be
liable for assistant band director's sexual abuse of student at school, in her
home, and on overnight band trips).




                                                                        A-3372-18
                                      16
Super. at 11 (noting "the legal principles set forth in the Restatement are

intended to be summaries of the common law" and "liability under [such

remedial legislation] is solely a matter of statutory construction").

      Indeed, a survey of decisions from other jurisdictions reveals no

published case, other than those brought under similar remedial statutes, that

relied upon § 219(2)(b) to impose direct liability on an employer for the torts

of an employee committed outside the scope of his employment. Simply put,

it remains unclear what would make an employer negligently culpable under §

219(2)(b) for a common law tort committed by an employee outside the scope

of his employment.

      The question has been made clearer by the Restatement Third, which our

Courts have recognized and adopted in several circumstances. See Kaye v.

Rosefielde, 223 N.J. 218, 229 (2015) (citing Restatement Third regarding

fiduciary's duty of loyalty to principal); Bridgewater-Raritan Educ. Ass'n v.

Bd. of Educ., 221 N.J. 349, 363–64 (2015) (citing Restatement Third regarding

"apparent authority"); N.J. Laws.' Fund for Client Prot. v. Stewart Title Guar.

Co., 203 N.J. 208, 220 (2010) (same); Gayles v. Sky Zone Trampoline Park,

___ N.J. Super. ___, ___ (App. Div. 2021) (slip op. at 12–13) (same); Dunkley

v. S. Coraluzzo Petroleum Transporters, 441 N.J. Super. 322, 328 n.1 (App.

Div. 2015) (specifically noting the "Restatement (Second) of Agency has been



                                                                        A-3372-18
                                        17
superseded by Restatement (Third) of Agency (2006).").          The Restatement

Third makes clear that the principal-employer is directly liable for the agent-

employee's conduct "if the harm was caused by the principal's negligence in

selecting, training, retaining, supervising, or otherwise controlling the agent."

Id. at § 7.05(1).

      Such liability may arise "for injury caused by tortious conduct of an

employee acting outside the scope of employment."          Id. cmt. b.   In other

words, under the Restatement's latest iteration, "[t]he basis for liability under

this rule is distinct from other bases for liability." An employer's liability for

torts committed by its employee outside the scope of his employment "stem[s]

from general doctrines of tort law not limited in their applicability to

relationships of agency." Ibid.

      Nonetheless, there must be a "foreseeable likelihood that harm will

result from the conduct."    Id. cmt. d. As the Restatement Third explains,

"When a principal conducts an activity through another person, the nature of

the task to be performed and the conduct required for performance are relevant

to whether the principal acted negligently, either in selecting the actor or in

instructing, supervising, or otherwise controlling the actor." Ibid.




                                                                           A-3372-18
                                       18
      Plaintiff does not specifically challenge dismissal of her claims alleging

defendant's negligent hiring, training, and supervision of Fred. Nevertheless,

we briefly address the issue in light of the Restatement Third's commentary.

      "Unlike respondeat superior, negligent hiring, supervision, and training

are not forms of vicarious liability and are based on the direct fault of an

employer." G.A.-H. v. K.G.G., 238 N.J. 401, 415 (2019). Our courts have

long recognized the elements of such a cause of action.

            To be found liable for negligent supervision or
            training, the plaintiff must . . . prove that (1) an
            employer knew or had reason to know that the failure
            to supervise or train an employee in a certain way
            would create a risk of harm and (2) that risk of harm
            materializes and causes the plaintiff's damages.

            [Id. at 416 (citing DiCosala v. Kay, 91 N.J. 159, 173
            (1982)).]

The motion record is devoid of any facts demonstrating defendant knew or

should have reasonably known that Fred posed a risk to any tenant. Plaintiff's

negligent supervision cause of action, therefore, was properly dismissed.

      Plaintiff takes a somewhat different tack by arguing defendant was

directly negligent by failing to supply adequate security against criminal

conduct at the Commercial Avenue property, including Fred's criminal

conduct. She cites the failure to install a working lock on the front door of the

property and defendant's failure to secure and monitor keys to the property as



                                                                            A-3372-18
                                       19
independent bases for liability. See, e.g., Trentacost v. Brussel, 82 N.J. 214,

222 (1980) (holding landlord could be liable for failing "to install a lock on the

front door").    Plaintiff also argues the judge erred by concluding expert

opinion was necessary to establish defendant's negligence. While we agree

with plaintiff that an expert was not necessary to establish that defendant owed

a duty to plaintiff, or that the facts in this case established a breach of the duty,

we nevertheless conclude summary judgment was appropriate.

      No evidence suggested that when defendants authorized Fred to make

repairs and improvements as requested by plaintiff's family, it was foreseeable

that Fred would engage in criminal conduct. This case is, therefore, unlike

Trentacost, where the Court noted the mugging and robbery of a tenant in an

apartment building's stairwell was reasonably foreseeable based on the high

incidence of crime in the area and an attempted break-in to the building's

basement two months before the attack.             82 N.J. at 223.       The same

foreseeability of harm from another's conduct was essential to holding a

landlord potentially liable in any number of other cases. See, e.g., Scully v.

Fitzgerald, 179 N.J. 114, 122 (2004) ("A landlord . . . has a responsibility to

take reasonable steps to curtail the dangerous activities of tenants of which he

should be aware and that pose a hazard to the life and property of other

tenants." (emphasis added) (citing Williams v. Gorman, 214 N.J. Super. 517,



                                                                              A-3372-18
                                         20
523 (App. Div. 1986))); Clohesy v. Food Circus Supermarkets, 149 N.J. 496,

504 (1997) ("[B]usiness owners and landlords have a duty to protect patrons

and tenants from foreseeable criminal acts of third parties occurring on their

premises." (emphasis added)).

         Moreover, even if these omissions demonstrate a breach of the duty

defendant owed to its tenant and her family, plaintiff's negligence claim still

fails.    "[A] negligence cause of action requires the establishment of four

elements: (1) a duty of care, (2) a breach of that duty, (3) actual and proximate

causation, and (4) damages." Est. of Campagna v. Pleasant Point Props., LLC,

464 N.J. Super. 153, 171 (App. Div. 2020) (alteration in original) (quoting

Jersey Cent. Power & Light Co. v.        Melcar Util. Co., 212 N.J. 576, 594

(2013)).     Defendant's failure to install a lock on the front door of the

Commercial Avenue property or safeguard keys at its office were not

proximate causes of the sexual assaults of plaintiff's daughters. Fred was not a

third-party stranger to the property, nor was he simply plaintiff's fellow tenant.

Indeed, it is part and parcel of plaintiff's argument pursuant to § 219(2)(d) of

the Restatement, which we address below, that Fred was provided with unique

access to the property because Brunswick authorized his presence as the

building's superintendent.




                                                                           A-3372-18
                                       21
      In sum, plaintiff failed to present a prima facie case under § 219(2)(b) of

the Restatement, as now superseded by Restatement Third § 7.05, that

defendant's negligence made it directly liable for Fred's criminal conduct

committed outside the scope of his employment.

                                       C.

      Plaintiff contends she presented a prima facie case of defendant's

vicarious liability pursuant to § 219(2)(d) of the Restatement. This subsection

presents two alternative methods for establishing an employer's vicarious

liability for the tortious conduct of its employee outside the scope of his

employment — the employee "purported to act . . . on behalf of the principal

and there was reliance upon apparent authority"; or the tortfeasor was "aided in

accomplishing the tort by the existence of the agency relation." Restatement, §

219(2)(d). The limited commentary to the rule provides:

            Clause (d) includes primarily situations in which the
            principal's liability is based upon conduct which is
            within the apparent authority of a servant, as where
            one purports to speak for his employer in defaming
            another or interfering with another's business.
            Apparent authority may also be the basis of an action
            of . . . physical harm. In other situations, the servant
            may be able to cause harm because of his position as
            agent . . . .

            [Id. cmt. e (emphasis added) (citations omitted).]




                                                                          A-3372-18
                                       22
The Restatement specifically recognized vicarious liability for "physical harm"

to third parties "caused . . . by their reasonable reliance upon the tortious

representations of one acting within his apparent authority or apparent scope of

employment."     Restatement, § 266 (emphasis added).         The comment and

illustrations that follow limit the section's application to situations where

physical harm results from an employee's misrepresentation or negligent

representation. Id. cmt. a.

      We note once again, however, that except in the context of causes of

action under remedial statutory schemes, plaintiff fails to cite any published

New Jersey decision that relied on § 219(2)(d) of the Restatement as a basis

for vicarious liability, and we have found none in our research. We also note

our concern that an overly broad application of § 219(2)(d) in other settings

treads perilously close to imposing strict liability on an employer. Davis, 414

N.J. Super. at 16.

                                       (i)

      We first deal with the "aided-by-agency" clause of § 219(2)(d) of the

Restatement. Courts in other jurisdictions have expressed concern that a broad

reading of its language would result in an employer's strict liability. See, e.g.,

Peña, 110 F. Supp. 3d at 1118 ("point[ing] out the obvious defect in the aided -

in-agency theory:    it comes close to creating strict vicarious liability for



                                                                           A-3372-18
                                       23
employers, and, despite purporting to be an exception, it nearly swallows the

general rule that respondeat superior does not attach to intentional torts");

Zsigo, 716 N.W.2d at 224, 226 (refusing to "adopt[] the aided by the agency

exception" in subsection 2(d) because it "would potentially be subjecting

employers to strict liability").   See also Peña 110 F. Supp. 3d at 1119–20

(explaining the split among courts in applying the rule in § 219(2)(d)).

      In Lehmann, the Court explained the doctrine as providing vicarious

liability for an employer because the creation of a hostile work environment by

a supervisor depends on whether he or she "was aided in accomplishing that

tort by the power delegated . . . to control the day-to-day working

environment." 132 N.J. at 620 (emphasis added). Several courts in other

jurisdictions that have recognized the aided-by-agency doctrine for vicarious

liability under § 219(2)(d) have limited its application to similar workplace

torts involving sexual harassment, or to situations where the tortfeasor was a

police officer or other law enforcement official who, through his position, was

able to exert power and control over the victim. See Peña, 110 F. Supp. 3d at

1125–29 (collecting cases).

      One notable exception, with facts similar to those presented here, was

Costos v. Coconut Island Corp., 137 F.3d 46 (1st Cir. 1998). In that case, the

First Circuit anticipating Maine's common law, concluded that pursuant to the



                                                                           A-3372-18
                                       24
aided-by-agency doctrine, the owners of an inn could be vicariously liable for

its manager's surreptitious entry of a guest's room and her rape. Id. at 50. The

court noted that "[b]y virtue of his agency relationship with the defendants, as

manager of the inn, [the manager] was entrusted with the keys to the rooms,

including [the victim's] room . . . . Because he was the manager of the inn,

[he] knew exactly where to find [the victim]." Ibid.

      The Supreme Court of Maine, however, has since noted the widespread

criticism of Costos and specifically rejected its application in Mahar v.

StoneWood Transport, 823 A.2d 540, 546 (Me. 2003). As one commentator

aptly noted:

               Viewed in isolation, the aided-by-agency-relation
               basis for liability in section 219(2)(d) could embrace a
               wide array of cases. As courts have noted, in almost
               all vicarious liability cases the mere "existence of the
               agency relation" aids the employee in accomplishing
               the tort because the agent often would not have
               committed the tort but for the responsibilities, duties,
               and knowledge gained from the existence of the
               agency relationship.        Courts, however, typically
               explain that such a reading goes too far. The agency
               relation by itself could expose the employer to nearly
               limitless liability, involving situations that fall well
               beyond a fair assessment of the employer's
               responsibility.

               [Daniel M. Combs, Note, Costos v. Coconut Island
               Corp.: Creating a Vicarious Liability Catchall Under
               the Aided-by-Agency-Relation Theory, 73 U. Colo. L.
               Rev. 1099, 1105 (2002).]



                                                                          A-3372-18
                                         25
      The Restatement Third entirely eliminated the "aided-by-agency"

doctrine of vicarious liability by adopting § 7.03(2), which states:

             A principal is subject to vicarious liability to a third
             party harmed by an agent's conduct when

                   (a) . . .

                   (b) as stated in § 7.08, the agent commits
                   a tort when acting with apparent authority
                   in dealing with a third party on or
                   purportedly on behalf of the principal.

             [Restatement Third, § 7.03(2).]

The accompanying comments make clear the Restatement Third's intention and

reasoning.

             This Restatement does not include "aided in
             accomplishing" as a distinct basis for an employer's
             . . . vicarious liability. The purposes likely intended
             to be met by the "aided in accomplishing" basis are
             satisfied by a more fully elaborated treatment of
             apparent authority and by the duty of reasonable care
             that a principal owes to third parties with whom it
             interacts through employees and other agents. See §
             7.05.

             [Id. § 7.08 cmt. b.]

Courts have split on the continued vitality of the "aided-by-agency" exception

to an employer's nonliability in light of the Restatement Third.        Compare

Pearce v. Werner Enters., Inc., 116 F. Supp. 3d 948, 954–57 (D. Neb. 2015)

(discussing history of disagreements regarding the scope of the clause, its



                                                                          A-3372-18
                                       26
elimination from the Restatement Third, and predicting that the Nebraska

Supreme Court would not adopt the aided-by-agency rule, which "has proven

contentious and difficult to apply, and has been disavowed by its creators "),

with Peña, 110 F. Supp. 3d at 1130–35 (predicting New Mexico Supreme

Court would continue to follow the aided-by-agency rule "where the

tortfeasor's relationship with his employer gives him 'extraordinary power'

over his victim" (quoting Doe v. Forrest, 853 A.2d 48, 61 (Vt. 2004))).

      Our Court has never applied the aided-by-agency exception to employer

nonliability in any circumstance other than those remedial statutes designed to

eradicate workplace discrimination and harassment, to protect conscientious

employees, or to protect children from abuse by those in loco parentis. We

need not anticipate whether the Court would apply the exception in other

circumstances. Other jurisdictions that have applied the doctrine outside such

situations have done so only if the employee-tortfeasor was in a position to

exercise unique power over the victim. See Sherman v. State Dep't of Pub.

Safety, 190 A.3d 148, 154–55 (Del. 2018) (holding that "if a police officer

makes a valid arrest and then uses that leverage to obtain sex from his arrestee,

his misconduct need not fall within the scope of his employment . . . to trigger

his employer's liability" given "the unique, coercive authority entrusted in . . .

police under Delaware law"); Spurlock v. Townes, 368 P.3d 1213, 1216–17



                                                                           A-3372-18
                                       27
(N.M. 2016) (applying the theory to a corrections officer); Doe, 853 A.2d at

60–67 (applying the theory to sexual assault by a police officer, based in part

on the "extraordinary power that a law enforcement officer has over a

citizen").   These limitations, together with the American Law Institute's

repudiation of the doctrine in the Restatement Third, convinces us the aided-

by-agency exception to employer nonliability does not apply to the facts of

this case.

                                      (ii)

      That leaves plaintiff's claim that Fred's apparent authority provides a

basis for defendant's vicarious liability under Restatement § 219 (2)(d). We

disagree.

      First, as the Restatement's commentary makes clear, vicarious liability

for an employee's torts committed outside the scope of employment is limited

to "situations in which the principal's liability is based upon conduct which is

within the apparent authority of a servant."      Restatement, § 219 cmt. e

(emphasis added).     In Jean-Charles v. Perlitz, the district court applied

Connecticut law to consider whether the defendants were vicariously liable for

the sexual abuse of school children by their employee, Perlitz, who was the

school's founder.    937 F. Supp. 2d 276, 279–81 (D. Conn. 2013).              In

dismissing the plaintiffs' claims for vicarious liability, and addressing §



                                                                         A-3372-18
                                      28
219(2)(d), the court noted "Connecticut courts have consistently de clined to

apply the doctrine of apparent authority in tort cases, notwithstanding the

principles of agency set forth in the Restatement (Second)." Id. at 286. More

importantly, the court held "the allegations of the complaint taken as a whole

do not support a plausible inference that the moving defendants held out

Perlitz as authorized to engage in sexual exploitation of the plaintiffs." Id. at

287 (emphasis added).     Here, plaintiff seeks to hold defendant vicariously

liable for Fred's sexual assaults, committed not only outside the scope of his

employment but outside the apparent authority conferred on Fred by defendant

and represented as such to plaintiff to make repairs at the Commercial Avenue

property.

      As to vicarious liability for the torts of an employee based on apparent

authority, the Restatement Third provides:

                  A principal is subject to vicarious liability for a
            tort committed by an agent in dealing or
            communicating with a third party on or purportedly on
            behalf of the principal when actions taken by the agent
            with apparent authority constitute the tort or enable
            the agent to conceal its commission.

            [Id. at § 7.08 (emphasis added).]

Critically, in explaining the contours of apparent authority, the Restatement

Third clarifies:   "Apparent authority holds a principal accountable for the

results of third-party beliefs about an actor's authority to act as an agent when

                                                                          A-3372-18
                                       29
the belief is reasonable and is traceable to a manifestation of the principal."

Restatement Third, § 2.03 cmt. c (emphasis added).

      The commentary to § 7.08 explains:

            The torts to which this section applies are those in
            which an agent appears to deal or communicate on
            behalf of a principal and the agent's appearance of
            authority enables the agent to commit a tort or conceal
            its commission. Such torts include fraudulent and
            negligent misrepresentations, defamation, tortious
            institution of legal proceedings, and conversion of
            property obtained by an agent purportedly at the
            principal's direction.

            [Restatement Third, § 7.08 cmt. a.]

The commentary also explains the rationale behind the rule.

            Apparent-authority doctrine thus focuses on the
            reasonable expectations of third parties with whom an
            agent deals.      This focus is inapposite to many
            instances of tort liability. . . . [A]pparent authority . . .
            is operative in explaining a principal's vicarious
            liability when a third party's reasonable belief . . .
            stems from a manifestation made by the principal and
            it is through statements or dealings that the agent acts
            tortiously.

            [Id. cmt. b (emphasis added).]

      The commentary makes clear there must be some nexus between the

principal's manifestation of authority and the agent's tortious conduct.

                  A principal is not subject to liability under the
            rule stated in this section unless there is a close link
            between an agent's tortious conduct and the agent's
            apparent authority. Thus, a principal is not subject to

                                                                            A-3372-18
                                         30
            liability when actions that an agent takes with
            apparent authority, although connected in some way to
            the agent's tortious conduct, do not themselves
            constitute the tort or enable the agent to make its
            commission.

            [Ibid. (emphasis added).]

The Reporter's notes to this section of the Restatement Third explain that

"[a]pparent authority rarely serves as a basis for liability when an

employee . . . commits an intentional physical tort." Ibid.

      The nexus between the employee's authority and the tortious conduct

that made his employer vicariously liable was clear in Schierts v City of

Brookfield, 868 F. Supp. 2d 818 (E.D. Wis. 2012). There, a police officer

used his position to conduct a motor vehicle record search on behalf of a

female friend, the plaintiff's ex-wife, in violation the Driver's Privacy

Protection Act of 1994, 18 U.S.C. §§ 2721–2725.               Id. at 819.   Citing

Restatement Third § 7.08, the court rejected the city's argument that it could

not be vicariously liable for its former officer's conduct, holding "there is no

dispute that [the officer] acted with the apparent authority of the [c]ity . . .

when he obtained [the plaintiff's] addresses from the Arizona Departmen t of

Transportation for an impermissible purpose." Id. at 822.

      On the other hand, in construing § 7.08 of the Restatement Third, the

Supreme Court of Maine concluded that a camp could not be vicariously liable



                                                                            A-3372-18
                                        31
for the sexual assault of a female camper by a volunteer camp counselor

months after camp ended. Gniadek v. Camp Sunshine at Sebago Lake, Inc., 11

A.3d 308, 317 (Me. 2011). Citing the commentary mentioned above and its

predecessor section, Restatement § 219(2)(d), the court noted that it did not

"encompass assaultive and threatening conduct by an employee who did not

purport to act on his employer's behalf." Ibid. (citing Mahar, 823 A.2d at 545–

46). See also Picher v. Roman Cath. Bishop of Portland, 974 A.2d 286, 296

(Me. 2009) (discussing and holding on remand, that the court should consider

§§ 7.07 and 7.08 of Restatement Third in the context of the plaintiff's limited

claim that the defendant bishop was vicariously liable for fraudulently

concealing knowledge of priest's "propensity . . . to commit sexual

misconduct").

      Here, the motion record demonstrated that defendant authorized Fred to

act as its agent to make repairs and otherwise maintain the Commercial

Avenue property. That is the only authority that plaintiff and her family could

have reasonably relied upon in permitting him access or otherwise not

objecting to his access. To hold defendant vicariously liable for Fred's heinous

criminal conduct, plaintiff was required to demonstrate that defendant

provided Fred with more than "merely the opportunity" to commit the crime.

Peña, 110 F. Supp. 3d at 1135. There was no such proof in this case.



                                                                         A-3372-18
                                      32
Affirmed.




                 A-3372-18
            33